873 F.2d 1440Unpublished Disposition
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.Fred SINGLETON, Petitioner-Appellant,v.Kenneth McKELLAR, Warden, Central Correctional Institution;Parker Evatt, Commissioner, South CarolinaDepartment of Corrections, Respondents-Appellees.
No. 88-4011.
United States Court of Appeals, Fourth Circuit.
Argued:  March 8, 1989.Decided:  April 3, 1989.Rehearing and Rehearing In Banc Denied May 5, 1989.

John Henry Blume, III (Franklin W. Draper, South Carolina Death Penalty Resource Center;  Thomas W. Bunchy, II, Robinson, McFadden & Moore, P.A., on brief), for appellant.
Donald John Zelenka, Chief Deputy Attorney General, for appellees.
Before K.K. HALL, CHAPMAN, and WILKINSON, Circuit Judges.
PER CURIAM:


1
Fred Singleton appeals from the district court's order denying his petition for habeas corpus relief under 28 U.S.C. Sec. 2254.  Our review of the record and consideration of the briefs and oral argument demonstrates that the district court's dismissal of appellant's petition because it contained unexhausted claims was entirely appropriate.  Accordingly, we affirm for the reasons stated by the district court.  Singleton v. McKellar, C/A No. 3:87-2466-155 (D.S.C. Sept. 23, 1988).


2
AFFIRMED.